Citation Nr: 0610882	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which granted service connection 
for PTSD with a 30 percent evaluation.  In a December 2003 
rating decision, the RO granted a 50 percent evaluation for 
PTSD.  In a May 2004 rating decision the RO continued a 50 
percent evaluation.  

The Board finds that the veteran submitted a timely notice of 
disagreement, and a second notice of disagreement was 
accepted in lieu of VA Form 9, perfecting an appeal to the 
initial June 2003 rating decision.

The veteran and his representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in the August 2005 brief.  The issue of entitlement to a TDIU 
is not currently on appeal and is referred to the RO for 
further action.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spacial distortion; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  




CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In a May 2003 letter, VA informed the veteran of the evidence 
needed to substantiate his service connection claim, provided 
him with an opportunity to submit such evidence, and asked 
him to provide any additional evidence that pertains to his 
claim.  An enclosure to the letter enumerated evidence 
received by VA; evidence VA was responsible for (including 
service medical records, service records, VA Medical Center 
records, and records from other federal agencies such as the 
Social Security Administration); evidence VA would reasonably 
seek to obtain (including relevant records not in the custody 
of a Federal Department or agency); and information and 
evidence for which the veteran was responsible (including 
enough information to identify and request relevant records 
where they exist).  

The May 2003 letter provided the veteran with VCAA notice 
prior to issuance of the June 2003 rating decision.  
Additionally, in December 2003 and March 2005 the RO issued a 
statement of the case and a supplemental statement of the 
case which provided the veteran with applicable regulations 
on VCAA notice requirements and VA's duty to assist; notified 
the veteran of regulations pertinent to his claims, including 
information on rating disabilities; and informed the veteran 
of the reasons and basis of the decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006) which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but he was not initially provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date.  Despite the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that error was 
not prejudicial where it did not affect the essential 
fairness of the adjudication).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In that regard, the December 2003 statement of the case 
provided the veteran with pertinent regulations on disability 
ratings, and June 2003 and May 2004 rating decisions, 
provided the veteran with notice of an effective date for his 
disability.  Because VA informed the veteran of an effective 
date prior to certification to the Board, and because he has 
not contended that any notice defect resulted in prejudice, 
the Board finds that the veteran was not prejudiced by any 
notice defect.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, a VA 
authorized examination, and VA treatment records, have been 
associated with the claims file.  VA has provided veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  Thus, 
VA's duty to assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran was referred to VA for an initial evaluation for 
PTSD in November 2002.  The examination was performed by a 
licensed social worker who assessed the veteran with chronic 
PTSD, described as severe with periods of acute exacerbation.  
The examiner assessed the veteran with a Global Assessment 
Functioning (GAF) of 40 for the past year.  The veteran 
reported that he had difficulty staying at a job due to his 
PTSD, and that he had 56 jobs over the years.  On the 
veteran's mental status examination, he was oriented times 
three; his speech was pressured; and his mood was anxious and 
depressed.  His thought process was logical and goal-oriented 
and content was generally appropriate with intermittent 
preoccupation with traumatic memories.  His intellectual 
functioning, memory, and abstract thinking were within normal 
range.  His insight was fair, and his judgment was good.     

During a March 2003 psychiatric evaluation performed by QTC, 
a VA contract examiner, the examiner assessed the veteran 
with chronic, delayed PTSD with a GAF of 65.  On the 
veteran's mental status examination, he was alert and 
oriented times three.  He had no disorder of speech and no 
delusional thinking or hallucinations.  His thought process 
was coherent; his affect was rather constricted; and his mood 
was anxious and somewhat sad.  His intellectual function was 
average.  The veteran complained that he was hyper-vigilant, 
that he became suspicious quickly and felt guarded.  

VA clinical notes form April 2003 to January 2004 show that 
the veteran reported having difficulties at work.  He 
described interpersonal conflicts, difficulty getting along 
with co-workers, and reported that he expected to get laid 
off.

The veteran was seen by VA psychiatrists three times from 
March 2004 through May 2004.  His examinations contained 
similar findings.  He was assessed with chronic PTSD with a 
GAF of 48.  During his mental status examinations, he was 
appropriately dressed and groomed.  He was pleasant, 
cooperative, and had good eye contact.  There were no 
abnormalities in motor activity.  His speech rate, tone, 
volume and cadence were normal.  His mood was described as 
okay, and his affect was congruent or euthymic.  His thought 
process was described as circumstantial and tangential.  
There was no evidence of delusions in thought content 
although he did have political ruminations during one 
examination.  He denied suicidal, homicidal, or assaultive 
ideation.  He denied auditory and visual hallucinations and 
did not appear to respond to internal stimuli.  His sensorium 
was grossly intact; his insight was good with excellent 
reality testing; and his judgment was good.

During a March 2004 examination, the examiner reported that 
the veteran had been married for 27 years and was employed as 
an electrician.  The veteran reported that he was referred 
for treatment to "quiet" him down some so that he would not 
lose his job in the future.  He denied current depressive 
symptoms, hypomania, mania, obsessions, compulsions, social 
phobia, panic attacks, body dysmorphia, psychosis, delusional 
ideation, perceptual disturbances, alcohol or substance 
abuse, and progressive cognitive defects.  He reported 
working in over fifty jobs within the past 30 years.  He was 
employed at MIT for 10 years, however, he held multiple 
occupations there including positions as an electrician, 
pneumatic controller, and industrial burner technical.  He 
reported that he left the jobs due to a combination of 
boredom and clashes with supervisors.  At the time of the 
examination, this pattern had continued over the last 5 
years.  His major supports were his family, and his parish 
members.  

An addendum to the examination indicates that the veteran's 
early history prior to service suggests ADHD and/or a conduct 
disorder with residuals continuing through service and 
thereafter, including: low frustration tolerance, poor 
conforming to work place demands, difficulties with perceived 
authority, heavier substance abuse after service, more than 
30 job changes, and continued difficulty with perceived 
authority in government.     

A later March 2004 and a May 2004 evaluation indicate that 
the veteran was referred to VA for a psychiatric assessment 
to help him "decrease episodes of extreme irritability that 
may put his occupation in jeopardy."  At that time, the 
veteran had been laid off and was anticipating entering 
another line of work.  

C. Law and Analysis

The veteran is seeking an increased evaluation for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).    

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability and 
a case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating may be 
appropriate.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name. 
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned. Id.

Within the DSM-IV, GAF codes ranging from 1 to 100 reflect 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF codes from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  DSM-IV at 46-
47.  Codes ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  Codes ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, inability to keep a job).  Id.  
Codes ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed patient who 
avoids friends, neglects family, and is unable to do work).  
Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  

The record shows that veteran's symptoms have resulted in 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in establishing and 
maintaining effective work and social relationships, and 
disturbances of motivation and mood.  This is consistent with 
a 50 percent evaluation under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The veteran 
reported difficulties at work due to interpersonal conflicts 
in VA progress notes from April 2003 to January 2004.  VA 
treatment records indicate that the veteran has had over 50 
jobs over the last 30 years.  He was seen by VA in March 2004 
to "quiet" him down so he would not loose his job in the 
future.  During that examination, the veteran indicated that 
he left jobs due to a combination of boredom and clashes with 
supervisors.  March 2004 and May 2004 examinations indicate 
that the veteran was referred to "decrease episodes of 
extreme irritability that may put his occupation in 
jeopardy," and that had been laid off from his job at that 
time and was anticipating entering another line of work.  The 
Board notes that the veteran's mental status examinations do 
not reflect other symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; and impaired 
abstract thinking. See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A November 2002 VA evaluation assessed the veteran with a GAF 
of 40.  However, the Board finds that his GAF was not 
consistent with the results of his mental status examination, 
which did not reflect any impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  See DSM-IV at 46-47.  The veteran's March 2003 
evaluation by QTC assessed him with a GAF of 65 reflecting 
some mild symptoms or some difficulty in social, 
occupational, or school functioning.  See Id.  Examinations 
from March 2004 through May 2004 assess the veteran with a 
GAF of 48, reflecting serious symptoms such as serious 
impairment in social, occupational or school functioning, 
such as inability to keep a job.  See Id.  The veteran's GAF 
of 48 is consistent with a 50 percent disability rating for 
PTSD.  Mental status examinations did not reflect symptoms 
such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  See Id.  

The Board finds that the three examinations from March 2004 
through May 2004 provide the more probative evidence of 
symptomatology and current severity of the veteran's PTSD.  
The examinations appear to provide the most consistent and 
accurate description of the veteran's social and occupational 
impairment characterized by his difficulty keeping a job.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  

The Board finds that the veteran's PTSD does not warrant a 
higher evaluation of 70 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  The Board notes that the 
veteran does exhibit some symptoms such as deficiencies in 
work, which may be due to inability to adapt to stressful 
circumstances.  However, he does not exhibit deficiencies in 
most areas such as family relations, judgment, thinking, or 
mood, as required for a 70 percent evaluation.  VA treatment 
records in March 2004 and May 2004 indicate that the veteran 
has been married for 27 years and that his major supports 
were his family and his parish members.  Mental status 
examinations completed in March 2004 through May 2004 
indicate that the veteran's sensorium was grossly intact; his 
insight was good with excellent reality testing; and judgment 
was good.  His thought processes were described as 
circumstantial or tangential, with political ruminations in 
one examination, however, there was no evidence of delusions 
in thought content.  His mood was described as okay, and his 
affect was congruent or euthymic.  

Further, the Board finds that the veteran's deficiencies in 
work were not shown to be due to symptoms such as suicidal 
ideation; obsessional rituals; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression; impaired impulse control; spacial disorientation; 
and neglect of personal appearance and hygiene; and inability 
to establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The veteran 
denied suicidal ideation during examinations in March 2004 
through May 2004.  He was appropriately dressed and groomed.  
His speech rate, tone, volume and cadence were normal.  In a 
March 2004 evaluation, he denied current depressive symptoms, 
hypomania, mania, obsessions, compulsions, social phobia, 
panic attacks, body dysmorphia, psychosis, delusional 
ideation, perceptual disturbances, alcohol or substance abuse 
and progressive cognitive defects.  As previously noted, 
treatment records indicate that the veteran was able to 
maintain relationships with his family and with his parish 
members.    

Thus, the Board finds that the veteran does not exhibit 
deficiencies in most areas to warrant a higher 70 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).   Moreover, an addendum to the veteran's March 2004 
examination indicates that his symptoms, including low 
frustration tolerance, poor conforming to workplace demands, 
difficulties with perceived authority, and more than 30 job 
changes, may be residual to ADHD or a conduct disorder 
existing prior to service.          

The Board notes that the veteran has not been shown to 
exhibit symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss, so as to warrant a 100 percent evaluation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).   

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's assigned 50 percent evaluation already 
reflects occupational impairment resulting from the veteran's 
PTSD symptoms.  The veteran's PTSD has not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

D. Conclusion

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for the veteran's 
PTSD.  The appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


